DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 12/20/2021.
Claims 1-27 are pending. Claims 1, 16, 19 have been amended. Claim 8, 10, 15, 17, 21, 22, 24 has been cancelled. Claim 25-27 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/18/15 has been entered.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims (1, 5, 16), 2, 3, 4, 6, 7, 9, 11, 12, 13, 14, (16, 5), 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 13, 15, 11, 14 of app 15/996,289(now is US patent US 10740983 B2) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1, 5, 16 is determined to be obvious in light of claim 1 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application claims 1, 5, 16
15/996,289claim 1
Claim 1. A method implemented by at least one computing device, the method
comprising:
receiving, by the at least one computing device, scanning data resulting from
a scan by a scanner of a physical object contained internally within packaging, 
the scanner disposed externally to the 
packaging, 

1. A method implemented by at least one computing
device, the method comprising:
receiving, by the at least one computing device, scanning data resulting from a scan by a scanner of a physical object contained internally within packaging, the scanner disposed externally to the packaging,

Claim 16 (Partial)
the scan performed by the scanner as disposed externally
through packaging to the physical object disposed internally within the packaging, 

the scan performed by the scanner as disposed externally through the packaging to the physical object disposed internally within the packaging;
generating, by the at least one computing device, a three-dimensional digital
model of the physical object based on the received scanning data; and
generating, by the at least one computing device, a three-dimensional digital model of the physical object based on the received scanning data;
identifying, by the at least one computing device, one or more points of a part of the physical object that move based on the received scanning data;


Claim 5. The method as described in claim 1, further comprising:
detecting, by the at least one computing device, features of a digital image
that correspond to features of the three-dimensional digital model;
generating, by the at least one computing device, color for the three dimensional
digital model based on the detecting; and
detecting, by the at least one computing device, features of a digital image that correspond to features of the three-dimensional digital model;
generating, by the at least one computing device, color for the three-dimensional digital model based on the
detecting; and

outputting, by the at least one computing device, the three-dimensional
digital model as supporting user interaction via a user interface involving a change in a viewing perspective in relation to the three-dimensional digital model.
outputting, by the at least one computing device, the colored three-dimensional digital model as supporting
user interaction via a user interface involving a change in a viewing perspective in relation to the colored three-dimensional digital model.


Claim 2 is determined to be obvious in light of claim 2 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application claims 2
15/996,289claim 2
Claim 2
2. The method as described in claim 1, wherein the scan is an X-ray scan.
Claim 2. 
2. The method as described in claim 1, wherein the scan is an X-ray scan.


Claim 3 is determined to be obvious in light of claim 3 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application claims 3
15/996,289claim 3
Claim 3
3. The method as described in claim 1, wherein the three-dimensional digital model does not include the packaging.
Claim 3. 
3. The method as described in claim 1, wherein the three-dimensional digital model does not include the packaging.


Claim 4 is determined to be obvious in light of Claim 4 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application claim 4
15/996,289Claim 4
Claim 4
4. The method as described in claim 1, wherein the physical object has
a density that is greater than a density of the packaging.
Claim 4. 
4. The method as described in claim 1, wherein the physical object has a density that is greater than a density of the packaging.



Claim 6 is determined to be obvious in light of Claim 5 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 6
15/996,289Claim 5
Claim 6
6. The method as described in claim 5, wherein the generating includes:
generating an initially colored three-dimensional digital model having
features that correspond to features of the digital image as colored; and
generating color for at least one portion of the three-dimensional digital
model that is not colored in the initially colored three-dimensional digital model to
form the generated colored three-dimensional digital model.
Claim 5. 
5. The method as described in claim 1, wherein the generating includes: generating an initially colored three-dimensional digital model having features that correspond to features of the digital image as colored; and generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form the generated colored three-dimensional digital model.


Claim 7 is determined to be obvious in light of Claim 6 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 7
15/996,289Claim 6
7. The method as described in claim 6, wherein the generating of the color for the at least one portion that is not colored is based on detecting a different portion of the initially colored three-dimensional digital model as corresponding to the at least one portion.
6. The method as described in claim 5, wherein the generating of the color for the at least one portion that is not colored is based on detecting another portion of the initially colored three-dimensional digital model as corresponding to the at least one portion.


Claim 9 is determined to be obvious in light of Claim 8 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 9
15/996,289Claim 8
9. The method as described in claim 6, wherein the generating of the
color for the at least one portion that is not colored is based on stretching color from another portion of the initially colored three-dimensional digital model as covering the at least one portion.
8. The method as described in claim 5, wherein the generating of the color for the at least one portion that is not colored is based on stretching color from another portion of the initially colored three-dimensional digital model as covering the at least one portion.


Claim 11 is determined to be obvious in light of Claim 10 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 11
15/996,289Claim 10
11. The method as described in claim 5, wherein the generating includes
stretching a portion of the digital image and compressing another portion of the
digital image as aligning a perspective of the three-dimensional digital model to a
perspective of the physical object in the features of the digital image.
10. The method as described in claim 1, wherein the generating includes stretching a portion of the digital image and compressing another portion of the digital image as aligning a perspective of the three-dimensional digital model to a perspective of the physical object in the two-dimensional digital image.


Claim 12 is determined to be obvious in light of Claim 11 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 12
15/996,289Claim 11
12. The method as described in claim 1, further comprising: generating a
search query based on the three-dimensional digital model and receiving a digital image resulting from a search performed based on the search
query.
11. The method as described in claim 1, further comprising generating a search query based on the three-dimensional digital model and wherein the receiving the digital image resulting from a search performed based on the search query.


Claim 13 is determined to be obvious in light of Claim 12 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 13
15/996,289Claim 12
13. The method as described in claim 1, further comprising generating
digital content as including the three-dimensional digital model and functionality
that is user selectable to initiate a purchase of the physical object from a user.
12. The method as described in claim 1, further comprising generating digital content as including the colored three-dimensional digital model and functionality that is user selectable to initiate a purchase of the physical object from a user.


Claim 14 is determined to be obvious in light of Claim 13 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 14
15/996,289Claim 13
14. The method as described in claim 13, wherein the digital image is
received via a network from the user that also initiates the generating of the digital
content.
13. The method as described in claim 12, wherein digital image is received via a network from the user that also initiates the generating of the digital content.



Claim 16, 5 are determined to be obvious in light of Claim 15 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 16, 5
15/996,289Claim 15
16. A system comprising:
one or more processors; and
a computer-readable storage medium including instructions that are
executable by the one or more processors to perform operations including:
receiving scanning data resulting from a scan by a scanner of a physical object, 
1. A method implemented by at least one computing
device, the method comprising:
receiving, by the at least one computing device, scanning data resulting from a scan by a scanner of a physical object contained internally within packaging, the scanner disposed externally to the packaging,

the scan performed by the scanner as disposed externally through packaging to the physical object disposed internally within the packaging, 
the scan performed by the scanner as disposed externally through the packaging to the physical object disposed internally within the packaging;


generating a three-dimensional digital model of the physical object based on the received scanning data; and

generating, by the at least one computing device, a three-dimensional digital model of the physical object based on the received scanning data;


identifying one or more points of a part of the physical
object that move based on the received scanning data;
modifying the three-dimensional digital model, the modifying
including repositioning a part of the three-dimensional digital
model of the physical object based on the one or more points identified of the part of the physical object that can move; and

Claim 5. The method as described in claim 1, further comprising:
detecting, by the at least one computing device, features of a digital image
that correspond to features of the three-dimensional digital model;
generating, by the at least one computing device, color for the three-dimensional
digital model based on the detecting; and
detecting, by the at least one computing device, features of a digital image that correspond to features of the three-dimensional digital model;
generating, by the at least one computing device, color for the three-dimensional digital model based on the
detecting; and

outputting the three-dimensional digital model as supporting user
interaction via a user interface involving a change in a viewing perspective
in relation to the three-dimensional digital model.
outputting, by the at least one computing device, the colored three-dimensional digital model as supporting
user interaction via a user interface involving a change in a viewing perspective in relation to the colored three-dimensional digital model.



Claim 18 is determined to be obvious in light of Claim 11 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.

15/996,289Claim 11
18. The system as described in claim 16, further comprising generating a
search query based on the three-dimensional digital model and receiving a digital image resulting from a search performed is based on the search
query.
11. The method as described in claim 1, further comprising generating a search query based on the three-dimensional digital model and wherein the receiving the digital image resulting from a search performed based on the search query.


Claim 20 is determined to be obvious in light of Claim 14 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 20
15/996,289Claim 14
20. The system as described in claim 19, further comprising generating
digital content as a webpage that includes the three-dimensional digital model.
14. The method as described in claim 1, further comprising generating digital content as a webpage that includes the colored three-dimensional digital model.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11-14, 16, 18-20, 23, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US-20180114264-A1, hereinafter Rafii) in view of Gudmundson et al. (US-20120093367-A1, hereinafter Gudmundson), further in view of Sheffield et al. (US 10,192,115 B1, hereinafter Sheffield)

Regarding Claim 16, Rafii teaches a system comprising: one or more processors (Rafii, Paragraph [0020], the present invention, a system includes: a processor); and
a computer-readable storage medium including instructions that are executable by the one or more processors to perform operations including (Rafii, Paragraph [0004], [0020], The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium; and memory storing instructions that, when executed by the processor, cause the processor to”):
receiving scanning data resulting from a scan by a scanner of a physical object (Rafii, Paragraph [0011], "The three-dimensional model may be generated by a three-dimensional scanner"), 
[[ the scan performed by the scanner as disposed externally through packaging to the physical object disposed internally within the packaging,]] 
generating a three-dimensional digital model of the physical object based on the received scanning data (Rafii, Paragraph [0006], [0012], [0025], generate a three-dimensional model of the physical environment from the initial depth image; capture an additional depth image of the physical environment with the three-dimensional scanner in a second pose different from the first pose; and output the three-dimensional model of the physical environment as the three-dimensional environment; the three-dimensional model in the three-dimensional environment in accordance with the matched model and environment scale data to generate a three-dimensional scene; The three-dimensional environment may be generated by a three-dimensional scanner); and

outputting the three-dimensional digital model as supporting user interaction via a user interface involving a change in a viewing perspective in relation to the three-dimensional digital model (Rafii, Paragraph [0013], [0088], The three-dimensional environment may be generated by the three-dimensional scanner; and outputting the three-dimensional model of the physical environment as the three-dimensional environment; the user interface for viewing the scene can be provided so that the shopper can control the view and the arrangement of the object of interest within the three dimensional scene).
Rafii does not explicitly disclose but Gudmundson teaches the scan performed by the scanner as disposed externally through packaging to the physical object disposed internally within the packaging (Gudmundson, Paragraph [0048], [0051], [0103], [0111], [0119], the system 10 comprises an X-ray scanner  100 that applies an X-ray screening process to a piece of luggage 104 <read on packaging>, such as a suitcase that is located within a screening area of the X-ray scanner 100; the operator 130 to control motion (e.g., forward/backward and speed) of the conveyor belt 114 and, as a result, to control the position of the suitcase contents 102 within the screening area of the X-ray scanner 100; In the case of multi view X-ray image data of the object, the processing takes into account object shape/geometries in three dimensions. all those views can be used to build a three dimensional virtual model of the object;  For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features; it is noted the objects are inside the package(luggage) and the x-ray scanner are externally scanned through package);
Gudmundson and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Gudmundson provided a way of using scanner scan through the objects that are inside of the packaging process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate external scanner taught by Gudmundson into modified invention of Rafii such that when creating the 3D modeling, system will be able to use external scanner scan through the inside objects inside the packaging which increase the flexibility and add additional functionality to allow user easier to use the system.
But the combination does not explicitly disclose identifying one or more points of a part of the three dimensional digital model of the physical object that move based on the received scanning data; modifying the three-dimensional digital model, the modifying including repositioning the part of the three-dimensional digital model of the physical object based on the one or more points identified. 
However, Sheffield teaches receiving scanning data resulting from a scan by a scanner of a physical object (Sheffield, Column 3, Line 26-30, Column 6, Line 4-7, 
a user may activate a mobile application installed upon, and executed from, a user device 102 and may subsequently scan an area that includes one or more objects ; “the mobile application 216 may receive output from the input sensors 210 and identify objects or potential objects within that output”) 
identifying one or more points of on a part of the three dimensional digital model of the physical object that move based on the received scanning data (Sheffield, Column 3, Line 26-30, “a user may activate a mobile application installed upon, and executed from, a user device 102 and may subsequently scan an area that includes one or more objects” Column 8, Line 25-28, the object recognition module 232 may compare point cloud data obtained via the input sensors 210 ( or other information derived from such point cloud data Column 9, Line 1-38, 
each of the object entries within the object model database 240 may be associated with a three-dimensional (3D) model of that object.
The mobile application 216 may enable a user of the user device 202 to move or otherwise reposition the 3D model of the object in order to see how the object would appear in a new position);
modifying the three-dimensional digital model, the modifying including repositioning the part of the three-dimensional digital model of the physical object based on the one or more points identified (Sheffield, Column 9, Line 22-26, Column 13, Line 54-59, the user device 202 is caused to display the 3D model on a display of the user device in a way that the object associated with the 3D model is depicted as appearing in the location stored in association with the object;  the image information may include streaming image information ( e.g., image information that is constantly updated with new information) of a scene. Column 9, Line 34-44, The mobile application 216 may enable a user of the user device 202 to move or otherwise reposition the 3D model of the object in order to see how the object would appear in a new position. In accordance with at least some embodiments, 3D models may be identified for each object identified by the object recognition module 232. The 3D models may then be depicted over each of the identified objects within the captured image information so that they might appear to be moved or altered without actually physically moving the real object depicted in the image); and
Sheffield and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Sheffield provided a way of handling 3D modeling and repeatedly update the 3D model by tracking scanned data that moved. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate updating 3D modeling from moving object taught by Sheffield into modified invention of Rafii such that when creating the 3D modeling, system when using scanner, system will be able to repeatedly refine the result by tracking the movement of the object in order to perfectly matching with object movement with the 3D modeling process to create the real time realistic experience for user who using the 3D modeling system.
 
Regarding Claim 18, the combination of Rafii, Gudmundson and Sheffield teaches the invention in Claim 16.
(Rafii, Paragraph [0069], "if the user selects a sofa as the model to be staged or makes a request such as "I would like a sofa for my living room," <read on search query> then one or more virtual 3D environments corresponding to living rooms may be automatically selected for staging of the sofa").

Regarding Claim 19, Rafii teaches a system comprising: a three-dimensional scanning device [[ disposed externally to packaging and a physical object disposed internally within the packaging,] the three-dimensional scanning device configured to generate a three-dimensional digital model, the scanning of the physical object performed externally through the packaging (Rafii, Paragraph [0011], [0006], [0012], [0025],  "The three-dimensional model may be generated by a three-dimensional scanner"; generate a three-dimensional model of the physical environment from the initial depth image; capture an additional depth image of the physical environment with the three-dimensional scanner in a second pose different from the first pose; update the three-dimensional model of the physical environment with the additional depth image; and output the three-dimensional model of the physical environment as the three-dimensional environment; the three-dimensional model in the three-dimensional environment in accordance with the matched model and environment scale data to generate a three-dimensional scene; The three-dimensional environment may be generated by a three-dimensional scanner);
(Rafii, Paragraph [0025], cause the processor to generate the three-dimensional enviromnent by controlling the three-dimensional scanner <read on hardware> update the three-dimensional model of the physical enviromnent with the additional depth image); and 
[[ identify one or more points of a part of physical object that can move based on the scanning data received, and to modify the three dimensional digital model, the modifying including repositioning a part of the three-dimensional digital model of the physical object based on the one or more points identified of the part of the physical object that can move; and ]]
a digital content control module implemented at least partially in hardware of a computing device to generate digital content as including the three-dimensional digital model (Rafii, Paragraph [0004], [0006], "a method for staging a three-dimensional model of a product for sale includes: obtaining, by a processor, a three-dimensional environment in which to stage the three-dimensional model" "electronic retailers typically provide two-dimensional (2D) images as part of the listing information of the product")
and functionality that is user selectable to purchase the physical object from the user , the generation of the digital content initiated by a user input received from the user via a network. (Rafii, Paragraph [0004], [0088], [0056], "In some embodiments of the present invention, the staging of three dimensional (3D) models assists in an electronic commerce system, in which shoppers may place 3D models of products that are available for purchase within a 3D environment" "The user interface for viewing and editing the three-dimensional scene may be provided to the seller, the shopper, or both" "The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium").
Rafii does not explicitly disclose but Gudmundson teaches the scanning of the physical object performed externally through the packaging (Gudmundson, Paragraph [0048], [0051], [0103], [0111], [0119], the system 10 comprises an X-ray scanner 100 that applies an X-ray screening process to a piece of luggage 104 <read on packaging>, such as a suitcase that is located within a screening area of the X-ray scanner 100; the operator 130 to control motion (e.g., forward/backward and speed) of the conveyor belt 114 and, as a result, to control the position of the suitcase contents 102 within the screening area of the X-ray scanner 100; In the case of multi view X-ray image data of the object, the processing takes into account object shape/geometries in three dimensions. all those views can be used to build a three dimensional virtual model of the object;  For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features; it is noted the objects are inside the package(luggage) and the x-ray scanner are externally scanned through package);
Gudmundson and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Gudmundson provided a way of using scanner scan through the objects that are inside of the packaging process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate external scanner taught by Gudmundson into modified invention of Rafii such that when creating the 3D modeling, system will be able to use external scanner 
But the combination does not explicitly disclose identify one or more points of a part of physical object that can move based on the scanning data received, and to modify the three dimensional digital model, the modifying including repositioning a part of the three-dimensional digital model of the physical object based on the one or more points identified of the part of the physical object that can move; 
However, Sheffield teaches the scanning of the physical object performed externally through the packaging (Sheffield, Column 3, Line 26-30, Column 6, Line 4-7,  a user may activate a mobile application installed upon, and executed from, a user device 102 and may subsequently scan an area that includes one or more objects ; “the mobile application 216 may receive output from the input sensors 210 and identify objects or potential objects within that output”) 
identify one or more points of a part of physical object that can move based on the scanning data received (Sheffield, Column 3, Line 26-30, “a user may activate a mobile application installed upon, and executed from, a user device 102 and may subsequently scan an area that includes one or more objects” Column 8, Line 25-28, the object recognition module 232 may compare point cloud data obtained via the input sensors 210 ( or other information derived from such point cloud data Column 9, Line 34-38, The mobile application 216 may enable a user of the user device 202 to move or otherwise reposition the 3D model of the object in order to see how the object would appear in a new position);
 (Sheffield, Column 9, Line 22-26, Column 13, Line 54-59, the user device 202 is caused to display the 3D model on a display of the user device in a way that the object associated with the 3D model is depicted as appearing in the location stored in association with the object; the image information may include streaming image information ( e.g., image information that is constantly updated with new information) of a scene.  Column 9, Line 1-44, each of the object entries within the object model database 240 may be associated with a three-dimensional (3D) model of that object. The mobile application 216 may enable a user of the user device 202 to move or otherwise reposition the 3D model of the object in order to see how the object would appear in a new position. In accordance with at least some embodiments, 3D models may be identified for each object identified by the object recognition module 232. The 3D models may then be depicted over each of the identified objects within the captured image information so that they might appear to be moved or altered without actually physically moving the real object depicted in the image);
Sheffield and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Sheffield provided a way of handling 3D modeling and repeatedly update the 3D model by tracking scanned data that moved. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 


Regarding Claim 20, the combination of Rafii, Gudmundson and Sheffield teaches the invention in Claim 19.
The combination further teaches generating the digital content as a webpage that includes the three-dimensional digital model (Rafii, Paragraph [0004], [0014], "The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium" "the rendering the three-dimensional scene may include rendering the staged three dimensional model and compositing the rendered three-dimensional model with a view of the scene captured by the color camera of the three-dimensional scanner").

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 16 but as a method and the combination of Rafii, Gudmundson and Sheffield teaches all the limitations as of Claim 16. Therefore is rejected under the same rationale.

Regarding Claim 2, the combination of Rafii, Gudmundson and Sheffield teaches the invention in Claim 1.
The combination further teaches wherein the scan is an X-ray scan (Gudmundson, Paragraph [0010], The system has an X-ray scanner for scanning with X-rays to generate X-ray image data).

Regarding Claim 3, the combination of Rafii and Gudmundson teaches the invention in claim 1.
The combination further teaches wherein the three-dimensional digital model does not include the packaging (Rafii, Paragraph [0139], "Active projection sources can also be classified as projecting static patterns, e.g., patterns that do not change  over time, and dynamic patterns, e.g., patterns that do change over time"; it is noted since the modeling does not change overtime, it does not require packaging)..

Regarding Claim 4, the combination of Rafii and Gudmundson teaches the invention in claim 1.
The combination further teaches wherein the physical object has a density that is greater than a density of the packaging (Rafii, Paragraph [0120], "In addition, it is important that each surface patch receive a high enough density of depth measurements").

Regarding Claim 12, the combination of Rafii and Gudmundson teaches the invention in claim 1.
(Rafii, Paragraph [0069], "if the user selects a sofa as the model to be staged or makes a request such as "I would like a sofa for my living room," <read on search query> then one or more virtual 3D environments corresponding to living rooms may be automatically selected for staging of the sofa").

Regarding Claim 13, the combination of Rafii and Gudmundson teaches the invention in claim 1.
The combination further teaches generating digital content as including the three-dimensional digital model and functionality that is user selectable to initiate a purchase of the physical object from a user (Rafii, Paragraph [0056], "In some embodiments of the present invention, the staging of three dimensional (3D) models assists in an electronic commerce system, in which shoppers may place 3D models of products that are available for purchase within a 3D environment")..

Regarding Claim 14, the combination of Rafii and Gudmundson teaches the invention in claim 13.
The combination further teaches wherein a digital image is received via a network from the user that also initiates the generating of the digital content (Rafii, Paragraph
[0004], [0088], "The user interface for viewing and editing the three-dimensional
scene may be provided to the seller, the shopper, or both" "The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium").

Regarding Claim 23, the combination of Rafii, Gudmundson and Sheffield teaches the invention in Claim 1.
The combination further teaches wherein the modifying of the three-dimensional digital model of the physical object includes adding an accessory three-dimensional digital model to the three-dimensional digital model of the physical object (Rafii, Paragraph [0051], a 3D model is inserted into a synthetic scene based on an analysis of the scene and the detection of the location of the floor ( or the ground plane), algorithmically deciding where to place the walls <read on accessory> within the scene. at least some portions of the scene may be manually manipulated or arranged by a user ( e.g., a seller or a shopper).

Regarding Claim 25, the combination of Rafii, Gudmundson and Sheffield teaches the invention in Claim 1.
The combination further teaches wherein the part of the physical object can move via at least one of: [[ a flexing movement, ]] a rotating movement [[, or a hinging movement ]] (Sheffield, Column 14, Line 47-50, scene. In some embodiments, the user may alter an orientation of the object model 508 (e.g., by rotating the object model 508). Based on a position in which the user 50 places the object model 508).


Regarding Claim 27, the combination of Rafii, Gudmundson and Sheffield teaches the invention in Claim 1.
The combination further teaches wherein the scanning data includes the packaging of the physical object (Gudmundson, Paragraph [0048], [0051], [0103], [0111], [0119], the system 10 comprises an X-ray scanner  100 that applies an X-ray screening process to a piece of luggage 104 <read on packaging>, such as a suitcase that is located within a screening area of the X-ray scanner 100; the operator 130 to control motion (e.g., forward/backward and speed) of the conveyor belt 114 and, as a result, to control the position of the suitcase contents 102 within the screening area of the X-ray scanner 100; For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features; it is noted the objects are inside the package(luggage) and the x-ray scanner are externally scanned through package; it is noted the scanning is apply through X-ray by scanning the luggage which is packaging portion of the 3D modelling);
As explained in rejection of claim 1, the obviousness for combining of external scanner scan through the inside objects of packaging of Gudmundson into Rafii is provided above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US 20180114264 A1, hereinafter Rafii) in view of Gudmundson et al. (US-2012/0093367-A1, hereinafter Gudmundson), further in view of Sheffield et al. (US 10,192,115 B1, hereinafter Sheffield) as applied to Claim 1 above and further in view of Yoon et al. (US-20150172637-A1, hereinafter Yoon)

Regarding Claim 5, the combination of Rafii and Gudmundson teaches the invention in claim 1.
The combination further teaches detecting, by the at least one computing device, features of a digital image that correspond to features of the three-dimensional digital model (Rafii, Paragraph [0027], [0080], when executed by the processor, cause the processor to detect one of the one or more movable components of the model at least one of the modified positions; the position of the virtual camera in the 3D environment can be kept synchronized with the position of the depth camera in the physical environment, as tracked by, for example, the IMU 118 and based on feature matching and tracking);
[[ generating, by the at least one computing device, color for the three-dimensional digital model based on the detecting; and ]]
outputting, by the at least one computing device, a [[ colored ]] three-dimensional digital model as supporting user interaction via a user interface involving a change in a viewing perspective in relation to the [[ colored ]] three-dimensional digital model (Rafii,
Paragraph [0013], [0088], The three-dimensional environment may be generated by the three-dimensional scanner; and outputting the three-dimensional model of the physical environment as the three-dimensional environment; the user interface for viewing the scene can be provided so that the shopper can control the view and the arrangement of the object of interest within the three dimensional scene).
	The combination does not explicitly disclose but Yoon teaches generating, by the at least one computing device, color for the three-dimensional digital model based on the detecting (Yoon, Paragraph [0026], "an alignment section for aligning a color texture and a three-dimensional appearance acquired by the depth camera and the color camera corrected by the correction section to generate the three-dimensional model");
	Yoon and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Yoon provided a way of coloring the 3D modeling based on the alignment of 2D image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate coloring based on alignment between 3D and 2D image taught by Yoon into modified invention of Rafii such that when creating the 3D modeling, system will be able to dynamically creating and coloring the 3D image based on the alignment between the 3D image and 2D image in order to create realistic image during 3D modeling.

Claim 6-7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US 20180114264 A1, hereinafter Rafii) in view of Gudmundson et al. (US-2012/0093367-A1, hereinafter Gudmundson), further in view of Sheffield et al. (US 10,192,115 B1, hereinafter Sheffield) and Yoon et al. (US-20150172637-A1, hereinafter Yoon) as applied to Claim 5 above, and further in view of Huang et al. (US-20160012646-A1, hereinafter Huang)

Regarding Claim 6, the combination of Rafii and Gudmundson and Yoon teaches the invention in claim 5.
Rafii does not explicitly disclose but Yoon teaches wherein the generating includes: generating an initially colored three-dimensional digital model having features that correspond to features of the digital image as colored (Yoon, Paragraph [0026], "an alignment section for aligning a color texture and a three-dimensional appearance acquired by the depth camera and the color camera corrected by the correction section to generate the three-dimensional model"); and
Yoon and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Yoon provided a way of coloring the 3D modeling based on the alignment of 2D image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate coloring based on alignment between 3D and 2D image taught by Yoon into modified invention of Rafii such that when creating the 3D modeling, system will be able to dynamically creating and coloring the 3D image based on the alignment between the 3D image and 2D image in order to create realistic image during 3D modeling.
The combination does not explicitly disclose but Huang teaches generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form the generated colored three-dimensional digital model (Huang, Paragraph [001 0], "In certain embodiments, the processor is configured to calculate color information for the at least one point that is missing from the 3D representation"; [0105],"The system may calculate color information for the at least one point that is missing from the 3D representation. Aspects of these and other processing are described above in connection with at least FIGS. 2A, 2D and 2E")..
Huang and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Huang provided a way of coloring the 3D modeling based on the alignment of 2D image  nteractively for regions of image not colored. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate interactive coloring of images taught by Huang into modified invention of Rafii such that when creating the 3D modeling, system will be able to dynamically coloring uncolored imager by comparing with the image in order to colored the 3D images completely.

Regarding Claim 7, the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in claim 6.
The combination further teaches wherein the generating of the color for the at least one portion that is not colored is based on detecting a different portion of the initially colored three-dimensional digital model as corresponding to the at least one portion (Huang, Fig. 2N, Step 305, Paragraph [0091], "matching, based on 3D structure, a portion of the first 30 distribution of colored points, to a portion of the second 30 distribution of colored points").
	
Regarding Claim 9, the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in claim 6. 
(Huang, Fig. 2N, Step 305, Paragraph [0091], "matching, based on 3D structure, a portion of the first 30 distribution of colored points, to a portion of the second 30 distribution of colored points").

Regarding Claim 11, the combination of Rafii and Gudmundson and Yoon teaches the invention in claim 5.
The combination does not explicitly disclose but Huang teaches wherein the generating includes stretching a portion of the digital image and compressing another portion of the digital image as aligning a perspective of the three-dimensional digital model to a perspective of the physical object in the features of the digital image (Huang, Paragraph [0080], "the model post-processing may include model or mesh compression").
Huang and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Huang provided a way of compression during the 3D modelling process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate compression taught by Huang into modified invention of Rafii such that when creating the 3D modeling, system will be able to use compression process and may reduce and/or simplify mesh data for transmission and/or storage


Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim 1, 16, 19, filed on 7/28/2021, with respect to rejection under 35 USC § 103 have been considered but is not persuasive.
Applicant asserts in Claim 1, 16, 19 that the prior art combination does not teaches the limitation “identify one or more points of a part of a physical object that can move”.
In response to the argument, prior art Rafii teaches a 3D modeling by aligning the 3D images from 2D images, prior art Sheffield teaches in Column 3, Line 26-30, Column 8, Line 25-28 and Column 9, Line 1-38 that as system provided with a three-dimensional model with point cloud objects and the user device is able to move or reposition the object in the 3D modeling environment and updating the appearance accordingly. It is noted by recognize the object movement, the point(s) on the object has to be identified as well since it is part of the object component, the support for this can be found in the attached reference “3.1 Position, Displacement, and Average Velocity _ University Physics Volume”. Hence the combination of the prior art fully anticipate the limitations. Therefore, applicant remark cannot be considered persuasive.
In regard to Claims 2-7, 9, 11-14, 18, 20, and 23, they directly/indirectly depends on independent Claim 1, 16, 19 respectively. Applicant does not argue anything other than the independent claim 1, 16, 19. The limitations in those claims in conjunction with combination previously established as explained.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8253746 B2 - Determine intended motions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YuJang Tswei/Primary Examiner, Art Unit 2619